The appellant was tried and convicted of the offense of possessing a forged instrument with the intent to pass the same, and his punishment assessed at confinement in the state penitentiary for a term of three years.
The testimony adduced upon the trial shows that on or about the 25th day of March, A.D. 1933, the defendant entered the store of Brookshire Bros. at Mineola, Texas, at night, and undertook to cash a check which read as follows, to-wit: "Mineola, Texas. March 25, 1933. First National Bank of Mineola. Pay to the order of R. C. Cameron Twenty-five and 35/100 Dollars. . . . $25.35. Mrs. Paul C. Smith." The testimony further shows that after the defendant was arrested there was found in his possession another check which read as follows: "Mineola, Texas. March 25, 1933. First National Bank of Mineola. Pay to the order of R. C. Cameron Twenty-five and 35/100 Dollars. . . . $25.35. Mrs. Paul Smith." Mrs. Paul D. Smith testified that about the last of March, 1933, on a Saturday, the defendant came to her home selling hosiery for the Real Silk Company. He had stamples. She did not purchase any hosiery from him. He came there twice. The first time about 9 o'clock in the morning and then he came back at noon. She did not execute a check to him for $25.35 or any other amount; that she did not sign and deliver to him a check signed Mrs. Paul C. Smith for $25.35 nor did she execute and deliver to him a check dated March 25, 1933, drawn against the First National Bank of Mineola, Texas, payable to R. C. Cameron in the sum of $25.35 and signed Mrs. Paul Smith, nor did she authorize anybody to execute such check or checks. By the cashier of the First National Bank of Mineola the state proved that no person by the name of Mrs. Paul C. Smith carried an account with said bank. It was further proven by the state by several witnesses that to their knowledge there was no person living in Mineola by the name of Mrs. Paul C. Smith. The appellant did not testify.
There are no bills of exception in the record. The indictment seems to be sufficient under the authority of Berner v. State,35 S.W.2d 428, and the evidence seems to support the verdict of conviction.
It is therefore ordered that the judgment of the trial court be, and the same is, in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has *Page 515 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.